ORDER
PER CURIAM:
Appellant William Long appeals the trial court’s denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Mr. Long claims that the trial court erred in admitting an audio recording of discussions between himself and his trial counsel, Mark Wissehr, because those conversations were protected by the attorney-client privilege. Because we find no violation on the facts of this case, we affirm. Because a published opinion would have no prece-dential value, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 84.16(b).